468 So. 2d 902 (1985)
Ex parte Joseph Clyde HENRY.
(In re: Joseph Clyde HENRY v. STATE of Alabama).
84-440.
Supreme Court of Alabama.
March 29, 1985.
J. Michael Williams, Sr., Auburn, for petitioner.
Charles A. Graddick, Atty. Gen., for respondent.
Prior report: 468 So. 2d 896 (Ala.Cr.App. 1984).
PER CURIAM.
In denying the writ, this Court is not to be understood as agreeing with the Court of Criminal Appeals' statements concerning the inference that the Defendant's later request for a lawyer supported a finding that a prior waiver of the right to an attorney was intelligently made.
WRIT DENIED.
TORBERT, C.J., and MADDOX, JONES, SHORES and BEATTY, JJ., concur.